Exhibit 10.3

SECURITIES PURCHASE PLAN

between

CONCENTRA INC.

and

WILLIAM H. WILCOX

Dated as of June 23, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I PURCHASE AND SALE OF THE SHARES; CLOSING; USE OF PROCEEDS

   1

Section 1.01

   Purchase and Sale of the Shares    1

Section 1.02

   Closing    1

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   2

Section 2.01

   Organization, Corporate Power and Qualifications    2

Section 2.02

   Subsidiaries    2

Section 2.03

   Authorization of Agreements, Etc    3

Section 2.04

   Validity    3

Section 2.05

   Capitalization    3

Section 2.06

   Financial Statements; Absence of Undisclosed Liabilities; No Material Adverse
Change    4

Section 2.07

   Subsidiary SEC Filings    4

Section 2.08

   Governmental Approvals    5

Section 2.09

   Litigation, Etc    5

Section 2.10

   Compliance with Laws; Permits    5

Section 2.11

   Title to Properties    5

Section 2.12

   Tax Matters    5

Section 2.13

   Labor and Employment Matters    6

Section 2.14

   Intellectual Property    6

Section 2.15

   Insurance    7

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   7

Section 3.01

   Authorization    7

Section 3.02

   Validity    7

Section 3.03

   Investment Representations    8

ARTICLE IV CONDITIONS PRECEDENT

   8

Section 4.01

   Conditions Precedent to the Obligations of the Purchasers    8

Section 4.02

   Conditions Precedent to the Obligations of the Company    9

ARTICLE V MISCELLANEOUS

   10

Section 5.01

   Expenses    10

Section 5.02

   Survival of Agreements    10

Section 5.03

   Parties in Interest; Third Party Beneficiaries    10

Section 5.04

   Notices    10

Section 5.05

   Entire Agreement; Amendment; Assignment    11

Section 5.06

   Brokerage    11

Section 5.07

   Counterparts    11

Section 5.08

   Headings    11

Section 5.09

   Severability    11

Section 5.10

   Governing Law    11

Section 5.11

   Jurisdiction and Venue    12

Section 5.12

   Joinders    12

 

i



--------------------------------------------------------------------------------

INDEX TO EXHIBITS AND SCHEDULES

 

Exhibit

  

Description

A

   Form of Stockholders Agreement Amendment

B

   Form of Registration Rights Agreement Amendment

Schedule

  

Description

I

   Wire Transfer Instructions

2.06

   Financial Statements

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE PLAN

SECURITIES PURCHASE PLAN (this “Plan”) dated as of June 23, 2006, among
Concentra Inc., a Delaware corporation (the “Company”), and William H. Wilcox
(the “Purchaser”).

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions set forth herein, the Company
wishes to issue, sell and deliver to the Purchaser, and the Purchaser wishes to
purchase from the Company, at a purchase price of $18.00 per share, 13,889
shares (the “Shares”) of Common Stock, $.01 par value, of the Company (“Common
Stock”); and

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE

SHARES; CLOSING; USE OF PROCEEDS

Section 1.01 Purchase and Sale of the Shares.

(a) Subject to the terms and conditions set forth herein, on the Closing Date
(as hereinafter defined), the Company shall issue, sell, and deliver to the
Purchaser, and the Purchaser shall purchase from the Company, the Shares, free
and clear of all Liens (as defined below).

(b) On the Closing Date, the Company shall issue to the Purchaser a certificate
in definitive form (a “Stock Certificate”), registered in the name of the
Purchaser, representing the number of Shares being purchased by such Purchaser.

(c) As payment in full for the Shares being purchased by the Purchaser on the
Closing Date, and against delivery thereof as aforesaid, on the Closing Date,
the Purchaser shall transfer to the account designated on Schedule I hereto
immediately available funds in the amount of $250,002.

Section 1.02 Closing. Subject to the terms and conditions set forth herein, the
purchase and sale of the Shares contemplated by Section 1.01 above (the
“Closing”) shall take place at the offices of the Company located at 5080
Spectrum Drive, Suite 1200 – West Tower, Addison, Texas, on June 23, 2006 (the
“Closing Date”).

 

1



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser as follows:

Section 2.01 Organization, Corporate Power and Qualifications.

(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (ii) has the corporate
power and authority necessary to own or lease and operate its properties and
assets and to carry on its business as now being conducted and (iii) is duly
qualified, in good standing as a foreign corporation and authorized to do
business in all jurisdictions in which the conduct of its business or the
ownership or operation of its properties makes such qualification or
authorization necessary and in which the failure to be so qualified or
authorized could reasonably be expected to have a material adverse effect on the
business, properties, assets, liabilities, results of operations or financial
condition of the Company and its Subsidiaries taken as a whole (a “Material
Adverse Effect”).

(b) The Company has the corporate power and authority necessary to (i) execute
and deliver this Plan, the Stockholders Agreement Amendment, the Registration
Rights Agreement Amendment (each as hereinafter defined), the Stock Certificates
and each other certificate, agreement or instrument to be executed and delivered
by it in connection with this Plan and the transactions contemplated hereby (the
Stockholders Agreement Amendment, the Registration Rights Agreement Amendment,
the Stock Certificates and such other certificates, agreements and instruments,
collectively, the “Ancillary Agreements”) and (ii) perform its obligations under
this Plan and the Ancillary Agreements, including its obligation to issue and
deliver the Shares.

Section 2.02 Subsidiaries.

(a) Each Subsidiary of the Company (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, (ii) has the corporate,
partnership or limited liability company power and authority necessary to own or
lease and operate its properties and assets and to carry on its business as now
being conducted and (iii) is duly qualified, in good standing as a foreign
corporation, partnership or limited liability company and authorized to do
business in all jurisdictions in which the conduct of its business or the
ownership or operation of its properties makes such qualification or
authorization necessary and in which the failure to be so qualified or
authorized could reasonably be expected to have a Material Adverse Effect.

(b) All of the outstanding shares of capital stock or partnership or membership
interests, as the case may be, of each Subsidiary of the Company are duly
authorized, validly issued, fully paid and nonassessable and, except as set
forth in the Subsidiary SEC Filings (as hereinafter defined), are owned by the
Company or by a wholly-owned Subsidiary of the Company, free and clear of any
liens, claims, charges, restrictions, proxies, security interests or other
encumbrances (“Liens”).

 

2



--------------------------------------------------------------------------------

(c) As used herein, the term “Subsidiary” shall mean any corporation,
partnership, limited liability company or other business entity, the majority of
whose outstanding equity securities are at the time owned, directly or
indirectly, by the Company and/or one or more other Subsidiaries of the Company.

Section 2.03 Authorization of Agreements, Etc.

(a) The Company’s execution, delivery and performance of this Plan and the
Ancillary Agreements and its issuance and delivery of the Shares have been duly
authorized by all requisite corporate action on the part of the Company and will
not violate (i) any provision of Law (as hereinafter defined), (ii) the Restated
Certificate of Incorporation or By-laws of the Company, (iii) any provision of
Law applicable to the Company or any of its Subsidiaries, or any provision of
any material indenture, agreement, or other instrument by which the Company or
any of its Subsidiaries or any of the Company’s or any of its Subsidiaries’
properties or assets are bound, or conflict with, give rise to a right of
acceleration or termination under, result in any payment or benefit thereunder
becoming due or increasing, result in a breach of or constitute (with due notice
or lapse of time or both) a default under, any such material indenture,
agreement, or other instrument, or result in the creation or imposition of any
Lien upon any of the material properties or assets of the Company or any of its
Subsidiaries.

(b) The Shares have been duly authorized by the Company and, when sold and paid
for in accordance with this Agreement, will be duly authorized, validly issued
and outstanding, fully paid and nonassessable shares of Common Stock.

Section 2.04 Validity. This Plan has been, and the Ancillary Agreements will be
at Closing, duly executed and delivered by the Company. This Plan constitutes,
and the Ancillary Agreements will constitute when executed and delivered by the
Company at Closing, the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except to the extent that the enforceability thereof may be limited by
(a) bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and (b) general
principles of equity (regardless of whether enforcement is brought in a
proceeding at law or in equity).

Section 2.05 Capitalization. The authorized capital stock of the Company
consists of (a) 5,000,000 shares of Class A Common Stock, $.01 par value (“Class
A Common Stock”), of which 2,212,821 shares are issued and outstanding,
(b) 100,000,000 shares of Common Stock, of which 34,161,520 shares are issued
and outstanding, and (c) 20,000,000 shares of Preferred Stock, $.01 par value,
of which no shares are issued and outstanding. All such issued and outstanding
shares of Class A Common Stock and Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable. None of the outstanding
shares of capital stock of the Company were issued in violation of any
preemptive rights of any stockholder of the Company or any right of first
refusal or right of first offer or similar right in favor of any person and,
except as contained in the Stockholders Agreement (as hereinafter defined), no
such rights exist. The Company has no obligation (contingent or other) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof.

 

3



--------------------------------------------------------------------------------

Section 2.06 Financial Statements; Absence of Undisclosed Liabilities; No
Material Adverse Change.

(a) Attached hereto as Schedule 2.06 are true and complete copies of (i) the
audited consolidated balance sheets of the Company as of December 31, 2005 and
December 31, 2004 and the related statements of operations, changes in
stockholders’ equity and cash flows for the fiscal year then ended, each
certified by PricewaterhouseCoopers LLP, the independent public accountants of
the Company (the “Audited Financial Statements”) and (ii) the unaudited
consolidated balance sheet (the “Most Recent Balance Sheet”) of the Company as
of March 31, 2006 (the “Balance Sheet Date”), and the related statements of
operations, changes in stockholders’ equity and cash flows for the three months
then ended (the “Unaudited Financial Statements” and, together with the Audited
Financial Statements, the “Financial Statements”). The Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles consistently applied and consistent with prior periods (“GAAP”). The
consolidated balance sheets of the Company included in the Financial Statements
fairly present the financial position of the Company and its Subsidiaries as of
their respective dates, and the related consolidated statements of operations,
stockholders’ equity and cash flows included in the Financial Statements fairly
present the results of operations of the Company and its Subsidiaries for the
respective periods then ended, subject, in the case of the Unaudited Financial
Statements, to year-end adjustments (which consist of normal recurring accruals)
and the absence of certain footnote disclosures. Since December 31, 2005, except
as required by changes in GAAP, neither the Company nor any of its Subsidiaries
has changed any of its accounting methods, principles or practices in any
material respect.

(b) Except for (i) liabilities reflected and reserved against on the face of the
Most Recent Balance Sheet, (ii) contingent liabilities identified in the notes
to the Audited Financial Statements, (iii) liabilities incurred subsequent to
the Balance Sheet Date in the ordinary course of business and consistent with
past practice and (iv) obligations otherwise incurred in the ordinary course of
business and consistent with past practice which are not required to be
disclosed in accordance with GAAP, none of the Company or any of its
Subsidiaries has any liabilities or obligations (whether fixed, absolute,
accrued, contingent, secured or unsecured) that could reasonably be expected to
have a Material Adverse Effect.

(c) No event has occurred since December 31, 2005 that could reasonably be
expected to have a Material Adverse Effect. Since December 31, 2005, except as
set forth in the Subsidiary SEC Filings, each of the Company and its
Subsidiaries has conducted its business, in all material respects, only in the
ordinary course and in a manner consistent with past practice.

Section 2.07 Subsidiary SEC Filings. Each of Concentra Operating Corporation and
each other Subsidiary of the Company required to file reports with the SEC has
filed all forms, reports and documents required to be filed by it with the SEC
since August 17, 1999 (the “Subsidiary SEC Filings”). The Subsidiary SEC
Filings, including, without limitation, any financial statements or schedules
included therein, (a) were prepared in compliance with the requirements of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”), and/or the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as applicable, and (b) did not at the
time of filing (or if amended, supplemented or superseded by a filing prior to
the date hereof, on the date of that subsequent

 

4



--------------------------------------------------------------------------------

filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

Section 2.08 Governmental Approvals. Subject to the accuracy of the
representations and warranties of the Purchaser set forth in Article III hereof,
no registration or filing with, or consent or approval of, or other action by,
any federal, state, foreign or other governmental agency or instrumentality is
or will be necessary for the valid execution and delivery of this Plan and/or
the Ancillary Agreements or the performance of this Plan and/or the Ancillary
Agreements or the issuance, sale and delivery of the Shares.

Section 2.09 Litigation, Etc. There are no actions, suits, proceedings, orders,
investigations or claims pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency or instrumentality which (a) if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (b) which seek to enjoin, prevent
or delay the consummation of the transactions contemplated by this Plan and the
Ancillary Agreements.

Section 2.10 Compliance with Laws; Permits. Neither the Company nor any
Subsidiary thereof is or has been in default under or in violation of any
foreign or domestic statute, law, ordinance, rule, regulation, order, writ,
judgment, decree, consent decree, injunction, award, settlement agreement,
stipulation, ruling or subpoena (“Law”) to which the Company or any such
Subsidiary or any of their properties or assets is or was subject except for
such defaults and violations which could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries possess all permits,
authorizations, approvals, registrations, variances and licenses that are
necessary for the Company and its Subsidiaries to own, use and maintain the
properties and assets used in or required for the conduct of the business of the
Company and its Subsidiaries.

Section 2.11 Title to Properties. Except as disclosed in the Subsidiary SEC
Filings, and except as could not reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries have good and valid title to
all their assets and properties, in each case free and clear of all Liens.

Section 2.12 Tax Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries have (i) timely filed all federal,
state, local and foreign returns, declarations, reports, estimates, information
returns and statements (“Returns”) required to be filed by them in respect of
any Taxes (as hereinafter defined), all of which Returns were correct as filed
(or as subsequently amended) and correctly reflect the facts regarding the
income, business, assets, operations, activities and status of the Company and
its Subsidiaries as well as any Taxes required to be paid or collected by the
Company and its Subsidiaries, (ii) timely paid or withheld all Taxes that are
due and payable with respect to the Returns referred to in clause (i) (other
than Taxes that are being contested in good faith by appropriate

 

5



--------------------------------------------------------------------------------

proceedings), (iii) established reserves that are adequate for the payment of
all Taxes not yet due and payable with respect to the results of operations of
the Company and its Subsidiaries and (iv) complied with all applicable Laws
relating to the payment and withholding of Taxes and timely withheld from
employee wages and paid over to the proper Taxing Authorities (as hereinafter
defined) when due all amounts required to be so withheld and paid over.

(b) For purposes of this Plan, “Taxes” shall mean (i) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value added, transfer, franchise, profits, license, withholding on
amounts paid or received, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental or windfall profit taxes, custom
duties or other taxes, governmental fees or other like assessments or charges of
any kind whatsoever, together with any interest or any penalty, addition to tax
or additional amount imposed by any governmental authority responsible for the
imposition of any such taxes (domestic or foreign) (“Taxing Authorities”),
(ii) liability for the payment of any amounts of the type described in (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or being a party to any agreement or arrangement whereby liability for
payments of such amounts was determined or taken into account with reference to
the liability of any other person for any period and (iii) liability with
respect to the payment of any amounts described in (i) as a result of any
express or implied obligation to indemnify any other person.

Section 2.13 Labor and Employment Matters. The Company has no knowledge of any
actionable violation by it or any of its Subsidiaries of any federal, state or
local law relating to employment practices, discrimination in the hiring,
promotion or pay of employees or any applicable wage or hour laws, or of any
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or the rules and regulations promulgated thereunder that could
reasonably be expected to have, alone or in the aggregate, a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against the
Company or any of its Subsidiaries or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries, before the National
Labor Relations Board or any state or local labor relations board, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending against the Company or any
of its Subsidiaries or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, (b) no labor strike, dispute, slowdown or
stoppage (“Labor Dispute”) in which the Company or any of its Subsidiaries is
involved nor, to the knowledge of the Company, is any Labor Dispute imminent,
other than routine disciplinary and grievance matters, or (c) no union
representation question existing with respect to the employees of the Company or
any of its Subsidiaries except with respect to any matter specified in clause
(a), (b) or (c) above as could not reasonably be expected to have, alone or in
the aggregate, a Material Adverse Effect. Except as disclosed in the Subsidiary
SEC Filings, there exist no material employment, consulting, severance or
termination agreements or arrangements between the Company or any of its
Subsidiaries, on the one hand, and any current or former officer or director of
the Company or any of its Subsidiaries, on the other hand, and there are no
collective bargaining or other labor union agreements to which the Company or
any of its Subsidiaries is a party or by which any of them is bound.

Section 2.14 Intellectual Property. Except as could not reasonably be expected
to have, alone or in the aggregate, a Material Adverse Effect: (a) the Company
and its Subsidiaries own

 

6



--------------------------------------------------------------------------------

or possess, free and clear of all Liens, valid rights to all patents, patent
rights, copyrights, computer databases and software, logos, slogans, inventions,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names and all licenses, applications and registrations
related to the foregoing used in the business of the Company and its
Subsidiaries (collectively, the “Intellectual Property”); (b) none of the
Company and its Subsidiaries has received any notice of infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or has knowledge of any infringement of the Intellectual Property by
any person; and (c) to the knowledge of the Company, the use of the Intellectual
Property in connection with the business and operations of the Company and its
Subsidiaries does not infringe on the rights of any person.

Section 2.15 Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; and neither the Company nor any of its Subsidiaries (a) has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other material expenditures will have to be made in
order to continue such insurance or (b) has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers at a cost that could
not reasonably be expected to have a Material Adverse Effect.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as follows:

Section 3.01 Authorization. The execution, delivery and performance by the
Purchaser of this Plan and the Ancillary Agreements to which the Purchaser is a
party and the purchase and receipt of the Shares being purchased by the
Purchaser, have been duly authorized by all requisite action on the part of the
Purchaser, and will not violate any provision of Law applicable to the
Purchaser, or any provision of any material indenture, agreement or other
instrument by which the Purchaser or any of the Purchaser’s properties or assets
are bound, or conflict with, give rise to a right of acceleration or termination
under, result in any payment or benefit thereunder becoming due or increasing,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such material indenture, agreement or other instrument, or
result in the creation or imposition of any Lien upon any of the material
properties or assets of the Purchaser.

Section 3.02 Validity. This Plan has been, and the Ancillary Agreements to which
the Purchaser is a party will be at Closing, duly executed and delivered by the
Purchaser. This Plan constitutes, and the Ancillary Agreements to which the
Purchaser is a party will constitute when executed and delivered by the
Purchaser at Closing, the legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser, each in accordance with its terms, except
that the enforceability thereof may be limited by (a) bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (b) general principles of equity
(regardless of whether enforcement is brought in a proceeding at law or in
equity).

 

7



--------------------------------------------------------------------------------

Section 3.03 Investment Representations.

(a) The Purchaser is acquiring the Shares being purchased by the Purchaser
hereunder for his own account for the purpose of investment and not with a view
to or for sale in connection with any distribution thereof. The Purchaser
understands that (i) the Shares have not been registered under the Securities
Act or any state securities laws, (ii) the Shares must be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
and all applicable state securities laws or is exempt from such registration,
(iii) the Shares will bear a legend to such effect and (iv) the Company will
make a notation on the register for the Shares and its stock transfer books to
such effect. The Purchaser further understands the exemption from registration
afforded by Rule 144 under the Securities Act depends on the satisfaction of
various conditions and that, if applicable, Rule 144 affords the basis of sales
of the Shares only in limited amounts under certain conditions.

(b) The Purchaser further represents and warrants to the Company that he is
capable of evaluating independently the prospects of the Company and has made
such an evaluation in connection with his investment in the Shares and has
adequate financial means to bear the risk of his investment in the Company. The
Purchaser further represents that he is an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Securities Act with respect to the
Purchaser’s purchase of the Shares.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent to the Obligations of the Purchasers. The
obligation of the Purchaser to consummate the sale and purchase of the Shares at
Closing is, at the Purchaser’s option, subject to the satisfaction, on or before
the Closing Date, of the following conditions:

(a) Representations and Warranties to Be True and Correct. The representations
and warranties of the Company contained in this Plan that are qualified with
reference to a Material Adverse Effect or materiality shall be true and correct
in all respects and all representations and warranties that are not so qualified
shall be true and correct in all material respects, in each case, on and as of
the Closing Date, and the Company shall have so certified in writing to the
Purchaser.

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements and conditions contained herein required to be
performed or complied with by it prior to or on the Closing Date, and the
Company shall have so certified in writing to the Purchaser.

(c) All Proceedings to Be Satisfactory. All corporate and other proceedings to
be taken by the Company in connection with this Plan and the Ancillary
Agreements and the transactions contemplated hereby and thereby shall have been
taken by the Company and all documents incident thereto shall be reasonably
satisfactory in form and substance to counsel for the Purchaser.

 

8



--------------------------------------------------------------------------------

(d) Stockholders Agreement Amendment. An Amendment No. 5 to the Stockholders
Agreement dated as of August 17, 1999 among the Company and the “Stockholders”
named therein (the “Stockholders Agreement”) substantially in the form of
Exhibit A hereto (the “Stockholders Agreement Amendment”) shall have been
executed and delivered by the (i) Company and (ii) other applicable shareholders
of the Company.

(e) Registration Rights Agreement Amendment. An Amendment No. 6 to the
Registration Rights Agreement dated as of August 17, 1999 among the Company and
the “Purchasers” named therein (the “Registration Rights Agreement”)
substantially in the form of Exhibit B hereto (the “Registration Rights
Agreement Amendment”) shall have been executed and delivered by the (i) Company
and (ii) other applicable shareholders of the Company.

(f) Supporting Documents. The Purchaser shall have received copies of the
following supporting documents:

(i) (A) a copy of the Restated Certificate of Incorporation of the Company and
all amendments thereto, each certified as of a recent date by the Secretary of
State of the State of Delaware and (B) a certificate of said Secretary dated as
of a recent date as to the due incorporation and good standing of the Company
and listing all documents of the Company on file with said Secretary; and

(ii) a certificate of the Secretary of the Company dated the Closing Date and
certifying: (A) that attached thereto is a true and complete copy of the By-laws
of the Company as in effect on the date of such certification; (B) that attached
thereto are true and complete copies of all resolutions adopted by the Board of
Directors of the Company authorizing the execution and delivery of this Plan and
each Ancillary Agreement, the performance of this Plan and each Ancillary
Agreement, including the issuance of the Shares, and that all such resolutions
are still in full force and effect and are all the resolutions adopted by the
Board of Directors of the Company in connection with the transactions
contemplated by this Plan; (C) that the Restated Certificate of Incorporation of
the Company has not been amended since the date of the last amendment referred
to in the certificate delivered pursuant to clause (i)(B) above; and (D) as to
the incumbency and specimen signature of each officer of the Company executing
this Plan and any Ancillary Agreement.

Section 4.02 Conditions Precedent to the Obligations of the Company. The
obligation of the Company to consummate the sale and purchase of the Securities
at Closing is, at its option, subject to the satisfaction, on or before the
Closing Date, of the following conditions:

(a) Representations and Warranties to Be True and Correct. The representations
and warranties of the Purchaser contained in this Plan shall be true and correct
in all material respects on and as of the Closing Date.

(b) Performance. The Purchaser shall have performed and complied in all material
respects with all agreements and conditions contained herein required to be
performed or complied with by the Purchaser prior to or on the Closing Date.

 

9



--------------------------------------------------------------------------------

(c) Stockholders Agreement Amendment. The Stockholders Agreement Amendment shall
have been executed and delivered by the (i) Purchaser and (ii) other applicable
shareholders of the Company.

(d) Registration Rights Agreement Amendment. The Registration Rights Agreement
Amendment shall have been executed and delivered by the (i) Purchaser and
(ii) other applicable shareholders of the Company.

ARTICLE V

MISCELLANEOUS

Section 5.01 Expenses. The parties shall each be responsible for their own
respective costs and expenses incurred in connection with the preparation,
negotiation, execution and delivery of this Plan and Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby.

Section 5.02 Survival of Agreements. Notwithstanding any investigation made at
any time by or on behalf of any party hereto, all covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery of this Plan and the issuance, sale and delivery of the Shares pursuant
hereto. Any statement contained in any certificate or other instrument delivered
by the Company at Closing shall be deemed to constitute representations and
warranties made by the Company hereunder.

Section 5.03 Parties in Interest; Third Party Beneficiaries. All the covenants
and agreements in this Plan contained by or on behalf of the parties hereto
shall bind their successors and permitted assigns, whether so expressed or not.
This Plan is not intended to confer any rights or remedies upon any person other
than the parties hereto.

Section 5.04 Notices. Any notice or other communication required or permitted
hereunder shall be deemed to be sufficient if contained in a written instrument
that is (a) delivered in person, (b) sent by first class certified mail, postage
prepaid, (c) sent by nationally recognized overnight courier, or (d) sent by
facsimile, in each case addressed to such party as follows:

 

10



--------------------------------------------------------------------------------

if to the Company, to:             Concentra Inc.

 5080 Spectrum Drive, Suite 1200 – West Tower

 Addison, Texas 75001

 Attention: General Counsel

 Facsimile: (972) 387-1938

if to the Purchaser, to:             William H. Wilcox

 9726 Rockbrook

 Dallas, Texas 75220

 Facsimile: (214) 267-0084

or, in any case, at such other address or addresses as shall have been furnished
in writing by such party to the other party hereto. All such notices, requests,
consents and other communications shall be deemed to have been received (i) in
the case of personal delivery, on the date of such delivery, (ii) in the case of
mailing by first class certified mail, on the fifth business day following the
date of such mailing, (iii) in the case of delivery by overnight courier, on the
business day following the date of delivery to such courier and (iv) in the case
of facsimile, when received.

Section 5.05 Entire Agreement; Amendment; Assignment. This Plan constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof. This Plan may not be amended or modified
except in a writing signed by each of the parties hereto. Any waiver of any
provision of this Plan must be in a writing signed by the party against whom
enforcement of such waiver is sought.

Section 5.06 Brokerage. Each of the parties hereto shall indemnify and hold
harmless the other parties hereto against any claim for brokerage or other
commissions relative to this Plan or to the transactions contemplated hereby,
based in any way on agreements, arrangements or understandings made or claimed
to have been made by such party with any third party.

Section 5.07 Counterparts. This Plan may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 5.08 Headings. Headings and section reference numbers in this Plan are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Plan.

Section 5.09 Severability. In the event that any one or more of the provisions
set forth herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Plan.

Section 5.10 Governing Law. This Plan and all disputes arising out of or
relating to this Plan, its subject matter, the performance by the parties of
their respective obligations hereunder or the claimed breach hereof, whether in
tort, contract or otherwise, shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to its
choice of law principles.

 

11



--------------------------------------------------------------------------------

Section 5.11 Jurisdiction and Venue. Any suit, action or proceeding arising out
of or relating to this Plan, the subject matter hereof, the performance by the
parties of their obligations hereunder or the claimed breach hereof, whether
brought at law or in equity and whether based in tort, contract or otherwise,
may be brought in the federal or state courts located in Dallas, Texas, and each
of the parties to this Plan hereby submits with regard to any such suit, action
or proceeding for itself and in respect to its property, generally and
unconditionally, to the non-exclusive jurisdiction of the aforesaid courts and
of the appropriate appellate courts therefrom. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such suit, action or proceeding (a) any claim
that it is not personally subject to the jurisdiction of such courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), (c) that the suit, action or proceeding in
any such court is brought in an inconvenient forum, (d) that the venue of such
suit, action or proceeding is improper, (e) that this Plan or the subject matter
hereof may not be enforced in or by such courts or (f) any right to a trial by
jury which is hereby waived. Each party hereto agrees that process in any such
suit, action or proceeding may be served on such party anywhere in the world,
whether within or without the jurisdiction of such courts and that service of
process on such party as provided in Section 5.04 above shall be deemed
effective service of process on such party.

Section 5.12 Joinders. By executing and delivering this Plan, the Purchaser
hereby agrees to become a party to the Stockholders Agreement and a
“Stockholder” thereunder, bound by the terms thereof as if such Purchaser were
an original party thereto. Such joinder shall be given effect immediately prior
to the effectiveness of the Stockholders Agreement Amendment.

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Securities
Purchase Plan as of the day and year first above written.

 

The Company: CONCENTRA INC. By:  

/s/ Richard A. Parr II

  Richard A. Parr II   Executive Vice President The Purchaser:

/s/ William H. Wilcox

William H. Wilcox

 

12



--------------------------------------------------------------------------------

Schedule I

Wire Transfer Instructions

Chase Bank

ABA #021000021

Acct Name: Concentra Inc.

Acct. #0100142652



--------------------------------------------------------------------------------

Schedule 2.06

Financial Statements

See attached.